DETAILED ACTION
	This communication is in response to the Applicant Arguments/Remarks filed 10/20/2020. Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 10/20/2020 have been fully considered but they are not persuasive. Regarding the arguments that the cited prior art McKelvie merely assigns a new flush sequence number when a garbage collection process merges log entries, but does not teach a separate identifier for the garbage collection process. The cited art of Bronnikov 9Amendment in Response to Office Action Mailed July 21, 2020Application No. 16/135,422generally describes a key-value pair, but does not describe a .
McKelvie teaches at col. 19:50-66: maintain mapping information for a volume as it is persisted in varying different, extents, segments, and protection groups; col. 24:47-54: every time a new log page is written, it may be assigned a flush number. The flush number may be written as part of every sector within each log page. Flush numbers may be used to determine which log page was written later when comparing two log pages. Flush numbers are monotonically increasing and scoped to an SSD (or storage node). For example, a set of monotonically increasing flush numbers is shared between all segments on an SSD (or all segments on a storage node); col. 25:4-62: the cold log zone is populated by copying log records from the hot log zone, once a given hot zone log page has been completely written and is no longer the newest hot zone log page, and all ULRs on the hot zone log page have been successfully copied to the cold log zone, the hot zone log page may be freed and reused. The sequence of log pages may be implicitly determined by the flush numbers on those pages. Whenever multiple copies of a log record are found, the log record present in the log page with highest flush number may be considered to be valid and the others may be considered to be obsolete.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McKelvie et al. (US 10216949) in view of Lomet et al.  (US 20160110403).
As per claims 1, 8, 15, McKelvie et al. teaches 
a method comprising: writing, by a filesystem layer, a plurality of entries to a log structured file tree, wherein the plurality of entries includes filesystem metadata and filesystem data; performing a flush operation of the plurality of entries in the log structured file tree from the filesystem layer to one or more objects in a distributed cloud object storage layer (col. 5:10-14: enables clients/subscribers to operate a data storage system in a cloud environment; col. 6:3-6: because only redo logs (and not modified data pages) are sent to the storage layer, there may be much less network traffic between the database tier and the storage layer than in existing database systems; col. 11:35-39: the operating system or file system may present a different storage interface to applications, such as a conventional file system hierarchy of files, directories and/or folders; col. 24:47-54: every time a new log page is written, it 
comprising a plurality of distributed storage devices by an intermediate layer disposed between the filesystem layer and the distributed cloud object storage layer; storing the filesystem metadata and the filesystem data from the plurality of entries in the log structured file tree to the one or more objects in the distributed cloud object storage layer (fig. 1: distributed storage system with members; col. 11:35-39: the operating system or file system may present a different storage interface to applications, such as a conventional file system hierarchy of files, directories and/or folders; col. 19:50-67: all data blocks written to the distributed storage system may be backed up to long-term and/or archival storage (e.g., in a remote key-value durable backup storage system). Distributed storage system 410 may also implement a storage control plane 462… maintain mapping information for a volume as it is persisted in varying different, extents, segments, and protection groups; col. 24:26-35: the hot log zone/intermediate may accept new writes from the client as they are received by the storage node. Both Delta User Log Records (DULRs), which specify a change to a user/data page in the form of a delta from the previous version of the page, and Absolute User Log Records (AULRs), which specify the contents of a complete user/data page, may be written completely into the log. Log records may be added to this zone in approximately the order they are received (e.g., they are not sorted by LSN) and they can span across log pages); 
storing flush metadata generated by the intermediate layer during each flush operation, wherein the flush metadata includes a flush sequence number associated with each flush operation; and wherein each object of the one or more objects in the distributed cloud object storage layer is identified by a key (col. 19:50-66: maintain mapping information for a volume as it is persisted in varying different, extents, segments, and protection groups; col. 25:4-62: the cold log zone is populated by copying log records from the hot log zone, once a given hot zone log page has been completely written and is no longer the newest hot zone log page, and all ULRs on the hot zone log page have been successfully copied to the cold log zone, the hot zone log page may be freed and reused. the sequence of log pages may be implicitly determined by the flush numbers on those pages. Whenever multiple copies of a log record are found, the log record present in the log page with highest flush number may be considered to be valid and the others may be considered to be obsolete).  
performing a garbage collection process to reclaim space in the one or more objects in the distributed cloud object storage layer from obsolete entries in the log structured file tree (col. 5:11-13: implement a network-based service that enables clients ( e.g., subscribers) to operate a data storage system in a cloud computing environment; col. 11:35-39: conventional file system hierarchy of files, directories and/or folders; col. 25:20-41: garbage collection process may reclaim space by merging two or more adjacent log pages and replacing them with fewer new log pages containing all of the non-obsolete log records from the log pages that they are replacing. The new log pages may be assigned new flush numbers that are larger than the flush numbers of the log pages they are replacing),
	McKelvie et al. does not explicitly teach a key that identifies the flush sequence number that is incremented with each flush operation, an object identifier, and a rebirth identifier that is incremented during the garbage collection process separated from the flush sequence number.
	Lomet teaches 
a key that identifies the flush sequence number that is incremented with each flush operation, an object identifier, and a rebirth identifier that is incremented during the garbage collection process separated from the flush sequence number (para. 181-185: a "logical page" may include a base page and zero or more delta records indicating updates to the page, thus allowing a page to be written to flash in pieces when it is flushed… incremental flushing of a page storing such key value updates into a large flush buffer that is appended to storage may be performed; para. 199: before flushing a page, a conventional database kernel may check a page log sequence number (LSN) to determine whether there are updates that are not yet stable in the transactional log; para. 229, 246). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of McKelvie to include a combined key that can map/identifies the object’s state and/or locations, as taught by Lomet, for the advantage of allowing data records be maintained effectively, better manage storage spaces and thus faster data manipulation.

As per claims 2, 9, 16, McKelvie et al. teaches
wherein the flush metadata includes a special key that identifies a flush sequence number for a last valid flush operation (fig. 6; col. 16:4-67; col. 24:19-25: the root page for a segment may store the user page size for the segment, the number of user pages in the segment, the current beginning/head of the hot log zone (which may be recorded in the form of a flush number), the volume epoch, and/or access control metadata).   

As per claims 3, 10, 17, McKelvie et al. teaches
upon startup after a crash, reading the special key in the flush metadata to determine a last flush sequence number for the last valid flush operation; and deleting any objects in the distributed cloud object storage layer that are identified by a flush sequence number that is greater than the last flush sequence number (col. 17:1-25; fig. 9B; col. 24:19-54: every time a new log page is written, it may be assigned a flush number. The flush number may be written as part of every sector within each log page. Flush numbers may be used to determine which log page was written later when comparing two log pages; col. 25:27-42: the new log pages may be assigned new flush numbers that are larger than the flush numbers of the log pages they are replacing. Whenever multiple copies of a log record are found, the log record present in the log page with highest flush number may be considered to be valid and the others may be considered to be obsolete).  

As per claims 4, 11, 18, McKelvie et al. teaches
upon completion of a flush operation, saving a next flush sequence number to the special key in the flush metadata, wherein the next flush sequence number is one greater than the flush sequence number previously identified by the special key (col. 19:50-58; col. 25:37-42: the new log pages may be assigned new flush numbers that are larger than the flush numbers of the log pages they are replacing. Whenever multiple copies of a log record are found, the log record present in the log page with highest flush number may be considered to be valid and the others may be considered to be obsolete).  

As per claims 5, 12, McKelvie et al. teaches
wherein the flush sequence number is a monotonically increasing flush sequence number for each successful flush operation (col. 24:47-54: every time a new log page is written, it may be assigned a flush number. The flush number may be written as part of every sector within each log page. Flush numbers may be used to determine which log page was written later when comparing two log pages. Flush numbers are monotonically increasing and scoped to an SSD (or storage node). For example, a set of monotonically increasing flush numbers is shared between all segments on an SSD (or all segments on a storage node).

As per claims 6, 13, 19, McKelvie et al. teaches
performing compaction of one or more files associated with at least one object in the distributed cloud object storage layer as part of a garbage collection process (col. 18:49-64; col. 26:22-27: the log page table may identify which log records are obsolete (e.g., which log records can be garbage collected) and how much free space is available on each log page).  

As per claims 7, 14, 20, McKelvie et al. teaches
incrementing the rebirth identifier for an object by one after performing the garbage collection process on the object (col. 10:1-36: reverting to a prior snapshot may include recording a log record to indicate that all redo log records and data pages since that snapshot are invalid and garbage collectable, and discarding all database cache entries after the snapshot point. In such embodiments, no roll-forward may be required since the storage system will, on a blockby-block basis, apply redo log records to data blocks as requested and in the background across all nodes, just as it does in normal forward read/write processing. Crash recovery may thereby be made parallel and distributed across nodes; col. 17:1-25; fig. 9B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leshinsky (US 20170132091) teaches at para. 109: hot log zone which may be recorded in the form of a flush number, the volume epoch, and/or access control metadata; para. 114: the sequence of log pages may be determined by the flush numbers on those pages.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        

/ALEX GOFMAN/Primary Examiner, Art Unit 2163